Perry App. No. CA477. This cause is pending before the court as an appeal from the Court of Appeals for Perry County. Upon consideration of appellees’ motion to file statement of additional authorities post-oral argument,
IT IS ORDERED by the court that the motion to file statement of additional authorities post-oral argument be, and hereby is, granted.
IT IS FURTHER ORDERED by the court that the statement of additional authorities be filed ■within seven days of the date of this entry.
Douglas, J., dissents. See S.CtPrac.R. IX(8).